DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statement of 03/18/2019 has been received and reviewed
Specification
	The specification is objected to because of the following informalities:
The specification does not contain the terminology used in claims 10-20 to name elements.
In page 7, line 13, “rotary clamping sleeve 2” should be “rotary clamping sleeve 3”.
In page 7, line 21, “locking shaft 3” should be “locking shaft 2”
In page 8, line 13, “rotary clamping sleeve 13” should be “rotary clamping sleeve 3”.
Claim Objections
	Claims 1-20 are objected to because of the following informalities:  
Claims 1-9 should not include reference numbers.
Claim 1, line 13, “characterised” should be spelt “characterized”.
In claim 7, lines 4 and 8-9, the phrase “the clamping sleeve” should be “the rotatable, axially-fixed rotary clamping sleeve” to be consistent with the naming.  
Claims 8-11, 14, 15, 17, and 19 are replete with inconsistent naming errors.
Claims 10-20 need to use the same terminology as the specification. There is currently no support for the terminology used in the claims. The claims will be examined as disclosed in the specifications and the terminology used in claims 1-9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3, 6, 17, and 21 recite the phrase “can be”. It is unclear whether these limitations are necessary or not.
Claim 7, line 9, recites the phrase “can be”. It is unclear whether these limitations are necessary or not.
Claim 8, lines 8 and 12, recite the phrase “can be”. It is unclear whether these limitations are necessary or not.
Claim 9, line 8, recites the phrase “can be”. It is unclear whether these limitations are necessary or not.
Claim 1 recites the limitation "the axial direction" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2, 4, 10, and 12 are replete with insufficient antecedent basis for limitations in the claims.
Claims 3, 5, 6, 11, and 13-20 are rejected due to their ultimate dependence from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202013104526 to Becker et al. (Becker).
Regarding claim 1, Becker teaches:
 Apparatus comprising: a Compression latch (1) including a locking housing (5), with a locking shaft (8), wherein a locking element (7) can be attached to a free end (6) of the locking shaft, which projects over the locking housing, and with an actuating projection (9), which is arranged in the locking housing and which can be made to perform a rotational movement by means of a tool (See attached translated abstract, lines 3-5), wherein the actuating projection and the locking shaft are coupled to each other during the rotational movement of the actuating projection (fig 2; 8 and 9 are coupled during rotation) from a locking position (fig 4) into an opening position (fig 3) in such a way that the locking shaft performs a linear movement in the axial direction out of the locking housing and also a rotational movement (shaft 8 is axially displaced in addition to its rotational movement; See abstract, line 4) characterized in that the compression latch comprises a securing device (25), which secures the actuating projection against rotation in the locking position and which has a securing element (28), wherein the securing element can be pushed axially into the locking housing against spring loading (fig 4, spring shown under 27) by the tool for releasing the actuating projection, so that with the securing element being pushed into the 
Regarding claim 2, Becker teaches:
The apparatus according to claim 1, wherein the securing device comprises a guide slot (26), which has a guiding recess (top arrow, see figure below,) running in the circumferential direction and which has on at least one end of the guiding recess a latching recess extending in the axial direction (bottom arrow, see figure below), wherein the securing device also comprises 5a pin (27), which engages in the guide slot (pin 27 is inserted into guided slot 26) and which in the locking position engages in the latching recess (pin 27 moves to the bottom of the guided slot 26 to engage the latching recess 27) and which moves out of the latching recess through the displacement of the securing element in the axial direction and which is guided in the guiding recess during the rotational movement of the actuating projection (during axial movement of the securing element, the pin 27 is guided in the guiding slot to away from the latching recess and is guided to the guiding recess during the rotation of the actuating projection).

    PNG
    media_image1.png
    315
    466
    media_image1.png
    Greyscale


Regarding claim 3, Becker teaches:
The apparatus according to claim 2, wherein the guide slot is formed on the securing element (see fig 1).
Regarding claim 4, Becker teaches:
The apparatus according to claim 2, wherein the pin is fastened in the locking housing and engages in the guide slot in the interior of the locking housing (pin 27 is in the interior of the locking housing 5 and engages the guiding slot 26, see fig 2).
Regarding claim 5, Becker teaches:
The apparatus according to claim 1, wherein the securing element is formed in one piece with the actuating projection (28 and 9 are one piece, see fig 1).
Regarding claim 6, Becker teaches:
The apparatus according to claim 1, wherein the securing element is arranged in a torque-resistant and linearly displaceable manner with regard to the actuating projection (securing element 28 is formed as one piece with the actuating projection 9, therefore being torque resistant to any torque trying to displace the securing element with respect to the actuation projection. The actuating projection 9 is linearly displaceable with respect to the securing element 28, see claim 4, line 2).
Regarding claim 7, Becker teaches:
The apparatus according to claim 1, wherein a rotatable, axially-fixed rotary clamping sleeve (10) is arranged in the locking housing, wherein the clamping sleeve is coupled in a torque-resistant manner to the actuating projection (fig 2, clamping sleeve 10 and actuating projection 9 are coupled in a torque resistant manner)  and has a second guide slot (11), wherein a second pin (12), which passes through the locking shaft (8), engages in the second 
Regarding claim 8, Becker teaches:
The apparatus according to claim 5, and further including a rotatable, axially-fixed rotary clamping sleeve (10) within the housing, wherein the clamping sleeve is coupled in a torque resistant manner to the actuating projection (fig 2, clamping sleeve 10 and actuating projection 9 are coupled in a torque resistant manner) and has a second guide slot (11) wherein a second pin (12) passes through the locking shaft and engages in the second guide slot such that during rotation of the clamping sleeve the locking shaft can be axially displaced (pin 12 goes in through locking shaft 8 into second guide slot 11, coupling the locking shaft to the clamping sleeve, allowing for the axial displacement of the locking shaft due to a rotation of the clamping sleeve), wherein the one- part actuating projection  comprising the securing element is arranged in a torque-resistant manner with regard to a protrusion (See arrow pointing to the protrusion in figure below) of the rotary clamping sleeve (securing element and protrusion are in a torque resistant manner with regards to each other, see fig 2) and wherein the actuating projection can be linearly displaced against a spring (see spring in figure below) arranged between the actuating projection (15) and the rotary clamping sleeve (see fig 1).

    PNG
    media_image2.png
    184
    182
    media_image2.png
    Greyscale

Regarding claim 9, Becker teaches:
The apparatus according to claim 6, and further including a rotatable, axially-fixed rotary clamping sleeve (10) within the housing, wherein the clamping sleeve is coupled in a torque resistant manner to the actuating projection (fig 2, clamping sleeve 10 and actuating projection 9 are coupled in a torque resistant manner) and has a second guide slot (11) wherein a second pin (12) passes through the locking shaft and engages in the second guide slot such that during rotation of the clamping sleeve the locking shaft can be axially displaced (pin 12 goes in through locking shaft 8 into second guide slot 11, coupling the locking shaft to the clamping sleeve, allowing for the axial displacement of the locking shaft due to a rotation of the clamping sleeve), wherein the actuating projection is formed in one piece on the rotary clamping sleeve (see fig 2, both the actuating projection and rotary clamping sleeve are connected and form one piece).
Regarding claim 10, Becker teaches:
Apparatus comprising: 
a compression latch (1) including 
a cylindrical housing (5) 
wherein the cylindrical housing includes 7a first housing axial end opening (end of housing near 20), 

a locking shaft (8), 
wherein the locking shaft is rotatably and axially movable within the cylindrical housing (fig 2),
wherein the locking shaft includes a first shaft axial end (top end) and a second shaft axial end (bottom end),
wherein the second shaft axial end is configured to engage an axial and rotatably movable locking tongue (7) at the second housing axial end (fig 1), 
a cylindrical sleeve (10), 
wherein the cylindrical sleeve is rotatably movable in a fixed axial position within the housing (fig 2), 
wherein the cylindrical sleeve includes an axially tapered annular sleeve slot (11), 
wherein the sleeve slot is bounded by a slot end (bottom end of sleeve slot 11), 
a shaft engagement pin (12), 
wherein the shaft engagement pin is in fixed operative engagement with the locking shaft and is in movable engagement within the sleeve slot (fig 1), 
a cylindrical securing element (28), 
wherein the securing element is in rotatable and axially movably mounted relation in the cylindrical housing (fig 1), 
is in operative connection with the actuating projection (fig 1), 
wherein the actuating projection (9) is accessibly rotatable by tool engagement through the first housing axial end (See attached translated abstract, lines 3-5) is in rotatably engaged connection and is axially movable 8relative to the cylindrical sleeve (fig 1), 

a latching recess (see latching recess in rejection of claim 2 above), 
wherein the latching recess, extends in the guiding recess, 
and extends transversely to the guiding recess and toward the second housing axial end (fig 1), 
a securing element engaging pin (27), 
wherein the securing element engaging pin is in fixed inward extending relation with the cylindrical housing (fig 2), 
extends in the guiding recess (fig 1), 
wherein the securing element is rotatable within the housing with the securing element engaging pin in the guiding recess (fig 2), 
is releasably engageable in the latching recess (pin 27 moves in and out of the latching recess during opening/closing of the compression latch), 
a spring (spring shown under pin 27), 
wherein the spring is operative to bias the cylindrical securing element axially toward the first axial end (fig 1), 
bias the latching recess to engage the securing element engaging pin, 
wherein with the securing element engaging pin engaged in the latching recess, the spring biases the securing element so that the latching recess is in biased engagement with the securing element engaging pin and rotation of the cylindrical securing element and the locking shaft is prevented (fig 4, in the locking position, the pin engages in the latching recess securing the securing element against rotation), 

whereby rotation of the cylindrical sleeve causes axial movement of the locking shaft in the second housing end opening without rotation until the shaft engagement pin engages the slot end and thereafter the locking shaft rotates with rotation of the actuating projection (when the shaft engagement pin engages the slot, the rotation of the cylindrical sleeve causes axial movement of the locking shaft).
Regarding claim 11, Becker teaches:
The apparatus according to claim 10 wherein the cylindrical sleeve includes an axially extending sleeve projection (arrow pointing to the projection in figure below), wherein the cylindrical securing element is axially movable relative to the sleeve projection while in rotatably engaged relation with the sleeve projection (the securing element is in rotatable and axially movable relation with the projection, see fig 1).

    PNG
    media_image2.png
    184
    182
    media_image2.png
    Greyscale

Regarding claim 12, Becker teaches:
The apparatus according to claim 10 wherein the actuating projection extends from a first axial side of the cylindrical securing element (fig 1).
Regarding claim 13, Becker teaches:
The apparatus according to claim 1 and further comprising a further spring, wherein the further spring acts to bias the locking shaft axially toward the second housing axial end opening (spring shown in fig 1 above locking shaft 8).
Regarding claim 14, Becker teaches:
The apparatus according to claim 10 wherein the cylindrical housing is axially elongated such that the housing is configured to extend through an aperture in a door (fig 1).
Regarding claim 15, Becker teaches:
The apparatus according to claim 10 wherein the second axial end of the locking shaft axially receives a screw therein (screw underneath tongue 7), wherein the screw is configured to hold the locking tongue in engagement with the locking shaft (fig 1, the screw holds the tongue in engagement with the locking shaft 8).
Regarding claim 16, Becker teaches:
The apparatus according to claim 10 wherein the securing element engaging pin extends inwardly through an opening in an outside surface of the cylindrical housing (fig 1).
Regarding claim 17, Becker teaches:
The apparatus according to claim 10 wherein the locking shaft includes an outward extending projection (19), wherein the outward extending projection is configured to engage a stop (22) in operative connection with the housing, wherein engagement of the outward extension projection and the stop is operative to prevent rotation of the locking shaft within the cylindrical housing until the locking shaft moves axially toward the second 
Regarding claim 18, Becker teaches:
The apparatus according to claim 10 and further comprising a nut (14), wherein the nut is releasibly engageable with the cylindrical housing at an axial end opposed of the first housing axial end opening (fig 1).
Regarding claim 19, Becker teaches:
The apparatus according to claim 10 wherein the securing element engaging pin engages the latching recess in a rotational position in which the locking shaft is disposed axially within the cylindrical housing closer to the first housing axial end than the axial position of the locking shaft when the shaft 11engagement pin is in engagement with the slot end (Fig 4, When the securing element engaging pin engages the latching recess, the locking shaft is closer to the first housing axial end).
Regarding claim 20, Becker teaches:
The apparatus according to claim 10 wherein the locking shaft extends axially within the cylindrical sleeve, and wherein the shaft engagement pin extends outward from the locking shaft and to within the sleeve slot (fig 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675